Citation Nr: 1132252	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-49 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder and bipolar disorder.  


REPRESENTATION

Veteran represented by:  Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 

The Veteran, who is the appellant, served on active duty from September 1950 to July 1952.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In accordance with the Veteran's request, he was scheduled for a hearing before a Veterans Law Judge in May 2011, but he failed to appear.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Veteran asserts that he has posttraumatic stress disorder, and despite the recent diagnosis of dementia on a November 2010 VA examination, the record shows that he has been diagnosed with various mental illnesses to include posttraumatic stress disorder and bipolar disorder.  Medical diagnoses that differ from the claimed condition, in this case, posttraumatic stress disorder, do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay assertion of his condition in his application but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  





In lieu of the Veteran appearing at a hearing before a Veterans Law Judge in May 2011, his representative submitted arguments in support of the claim to include a list of alleged stressors to support a diagnosis of posttraumatic stress disorder.  She has also submitted various documents, including excerpts from a book about the Veteran's infantry division to corroborate the alleged stressors.  However, the Board finds that a request through the appropriate service department is necessary to corroborate the claimed stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder. 

2.  In accordance with 38 C.F.R. § 3.159(e), notify the Veteran that the National Personnel Records Center indicated in August 2008 that requested service personnel records for his period of active duty are unavailable due to presumably being destroyed in a fire at the center in the 1970s.

3.  Obtain from the appropriate Federal custodian, including if appropriate the Joint Services Records Research Center (JSRRC) and the National Archives and Records Administration (NARA), the unit history and lessons learned of Battery C, 625th Field Artillery Battalion, 40th Infantry Division, for the period from January 11, 1952, to June 2, 1952, for the purpose of corroborating the Veteran's alleged stressors, namely, personal and unit engagement with the enemy, including Chinese and Russian troops, as an artillery man in a 105 battery and exposure to extreme cold without sufficient warm clothing.

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  

4.  After the development has been completed, adjudicate the claim of service connection for a psychiatric disorder, including posttraumatic stress disorder and bipolar disorder.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).



